DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Claims 1, 25 and 27 have been amended for clarification to define “wherein values of each capacitor C2a, C2b, C1 and C3 are fixed” and Claims 11 12, 24 and 27 are amended for clarification with respect to defining a coil topology comprising a single coil. On page 4, applicant further argues that the capacitor values are fixed capacitor values selected to meet performance requirement. The capacitor values may be determined by an optimization method to provide operation of a power amplifier close to a maximum efficiency point. 
However, the examiner respectfully disagrees, granted the capacitor shown in the reference is variable, however, when a specific capacitance is selected during the turning process, the value because a fixed value and it’s also determined by an optimization method to provide operation of a power amplifier close to a maximum efficiency point. The whole point of tuning/varying the capacitor is to maximize efficiency point of the circuit. emphasis added.
For instance, the values selected by the applicant to achieve “the fixed capacitance” is not chosen by random but by varying either the capacitance of a variable capacitor and/or the inductance to achieve the resonance frequency and then replacing the variable capacitor with the tuned capacitor with a fixed capacitor. 
/DANIEL KESSIE/Primary Examiner, Art Unit 2836